


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 29, 2008,
by and among TXP CORPORATION, a Nevada corporation (the “Company”), and the
Buyers listed on Schedule I attached hereto (individually, a “Buyer” or
collectively “Buyers”).
 
WITNESSETH


WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to $5,750,000 of secured
convertible debentures in the form attached hereto as “Exhibit A” (the
“Convertible Debentures”), which shall be convertible into shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) (as converted, the
“Conversion Shares”), and (ii) warrants substantially in the form attached
hereto as “Exhibit B” (the “Warrants”), to acquire up to that number of
additional shares of Common Stock set forth opposite such Buyer’s name on
Schedule I (as exercised, the “Warrant Shares”) of which $3,000,000 shall be
funded within five (5) business day following the date hereof (the “First
Closing”), $1,500,000 shall be funded on or about July 30, 2008 (the “Second
Closing”), and $1,250,000 shall be funded on or about October 15, 2008 (the
“Third Closing”) (individually referred to as a “Closing” collectively referred
to as the “Closings”), for a total purchase price of up to $5,750,000, (the
“Purchase Price”) in the respective amounts set forth opposite each Buyer(s)
name on Schedule I (the “Subscription Amount”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;
 
WHEREAS, the Convertible Debentures are secured by a security interest in
certain assets of the Company, including certain intellectual property and
rights to certain intellectual property as evidenced by the security agreements
of even date herewith (the “Security Documents”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants, and
the Warrants Shares collectively are referred to herein as the “Securities”).


--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.
 
(a) Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer agrees, severally and
not jointly, to purchase at each Closing and the Company agrees to sell and
issue to each Buyer, severally and not jointly, at each Closing, Convertible
Debentures in amounts corresponding with the Subscription Amount set forth
opposite each Buyer’s name on Schedule I hereto and the Warrants to acquire up
that number of Warrant Shares as set forth opposite such Buyer’s name in column
(5) on Schedule I .
 
(b) Closing Dates. The First Closing of the purchase and sale of the Convertible
Debentures and Warrants shall take place at 10:00 a.m. Eastern Standard Time on
the fifth (5th) business day following the date hereof, subject to notification
of satisfaction of the conditions to the First Closing set forth herein and in
Sections 6 and 7 below (or such other date as is mutually agreed to by the
Company and the Buyer(s)) (the “First Closing Date”), the Second Closing of the
purchase and sale of the Convertible Debentures and Warrants shall take place at
4:00 p.m. Eastern Standard Time on July 30, 2008, subject to notification of
satisfaction of the conditions to the Second Closing set forth herein and in
Sections 6 and 7 below (or such other date as is mutually agreed to by the
Company and the Buyer(s)) (the “Second Closing Date”), and the Third Closing of
the purchase and sale of the Convertible Debentures and Warrants shall take
place at 4:00 p.m. Eastern Standard Time on October 15, 2008, subject to
notification of satisfaction of the conditions to the Third Closing set forth
herein and in Sections 6 and 7 below (or such other date as is mutually agreed
to by the Company and the Buyer(s)) (the “Third Closing Date”) (collectively
referred to a the “Closing Dates”). The Closings shall occur on the respective
Closing Dates at the offices of Yorkville Advisors, LLC, 101 Hudson Street,
Suite 3700, Jersey City, New Jersey 07302 (or such other place as is mutually
agreed to by the Company and the Buyer(s)).
 
(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date, (i) the Buyers shall deliver to the
Company such aggregate proceeds for the Convertible Debentures and Warrants to
be issued and sold to such Buyer at such Closing, minus the fees to be paid
directly from the proceeds of such Closing as set forth herein, and (ii) the
Company shall deliver to each Buyer, Convertible Debentures and Warrants which
such Buyer is purchasing at such Closing in amounts indicated opposite such
Buyer’s name on Schedule I, duly executed on behalf of the Company.

2

--------------------------------------------------------------------------------


 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
(a) Investment Purpose. Each Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(b) Accredited Investor Status. Each Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.
 
(c) Reliance on Exemptions. Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(d) Information. Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Securities involves a high degree of
risk. Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(e) No Governmental Review. Each Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

3

--------------------------------------------------------------------------------



(f) Transfer or Resale. Each Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, with reasonable assurances
(in the form of seller and broker representation letters), to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements,
including, pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended (or a successor rule thereto) (collectively, “Rule 144”), in
each case following the applicable holding period set forth therein; (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

(g) Legends. Each Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:
 

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 

 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, or
(iii) if such Conversion Shares or Warrant Shares are permanently eligible for
sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the effective date (the “Effective Date”) of a Registration Statement if
required by the Company’s transfer agent to effect the removal of the legend
hereunder. If all or any portion of the Convertible Debentures or Warrants are
exercised by a Buyer that is not an Affiliate of the Company (a “Non-Affiliated
Buyer”) at a time when there is an effective registration statement to cover the
resale of the Conversion Shares or the Warrant Shares, such Conversion Shares or
Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 2(g), it will, no later than five (5) Trading Days
following the delivery by a Non-Affiliated Buyer to the Company or the Company’s
transfer agent of a certificate representing Conversion Shares or Warrant
Shares, as the case may be, issued with a restrictive legend (such fifth Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Non-Affiliated Buyer a certificate representing such shares that is free from
all restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section. Each Buyer acknowledges
that the Company’s agreement hereunder to remove all legends from Conversion
Shares or Warrant Shares is not an affirmative statement or representation that
such Conversion Shares or Warrant Shares are freely tradable. Each Buyer,
severally and not jointly with the other Buyers, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(g) is predicated upon the Company’s reliance that the Buyer will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

4

--------------------------------------------------------------------------------


 
(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) Receipt of Documents. Each Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB/A for the fiscal year ended December 31, 2007; (iv) the
Company’s Form 10-Q for the fiscal quarter ended March 31, 2008, and (v) answers
to all questions each Buyer submitted to the Company regarding an investment in
the Company; and each Buyer has relied on the information contained therein and
has not been furnished any other documents, literature, memorandum or
prospectus.
 
(j) Due Formation of Corporate and Other Buyers. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.
 
(k) No Legal Advice From the Company. Each Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth in the SEC Documents (as defined herein) or under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the representations and warranties set forth below to each Buyer:

5

--------------------------------------------------------------------------------


 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3(a). The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each subsidiary free and clear of any
liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures, the
Warrants, the Security Documents, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions, and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively the “Transaction Documents”) and to
issue the Securities in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Securities, the reservation
for issuance and the issuance of the Conversion Shares, and the reservation for
issuance and the issuance of the Warrant Shares, have been duly authorized by
the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The authorized officer of the Company executing the
Transaction Documents knows of no reason why the Company cannot file the
Registration Statement as required under the Registration Rights Agreement or
perform any of the Company’s other obligations under the Transaction Documents.

6

--------------------------------------------------------------------------------


 
(d) Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock of which 116,704,428 shares of Common Stock.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. Except as disclosed in Schedule 3(d) or in the SEC
Documents (as defined herein): (i) none of the Company's capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or "phantom stock" plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or its subsidiaries' respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished to the Buyers true, correct and complete
copies of the Company's Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company's Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.
No further approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

7

--------------------------------------------------------------------------------


 
(e) Issuance of Securities. The issuance of the Convertible Debentures and the
Warrants is duly authorized and free from all taxes, liens and charges with
respect to the issue thereof. Upon conversion in accordance with the terms of
the Convertible Debentures or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and Warrant Shares, respectively, when issued
will be validly issued, fully paid and nonassessable, free from all taxes, liens
and charges with respect to the issue thereof. The Company has reserved from its
duly authorized capital stock the appropriate number of shares of Common Stock
as set forth in this Agreement.
 
(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures and the Warrants, and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not (i) result in
a violation of any certificate of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its subsidiaries, any capital stock of the Company or any of its subsidiaries
or bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected, or (iv) cause any re-pricing or
adjustment to any outstanding securities of the Company including, without
limitation, warrants issued to James Von Ehr, II or the securities issued in the
Company’s September 6, 2007 private placement; except in the case of each of
clauses (ii), (iii) and (iv), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The business of the Company and its subsidiaries is not being conducted,
and shall not be conducted in violation of any material law, ordinance, or
regulation of any governmental entity. Except as specifically contemplated by
this Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Registration Rights
Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company and its subsidiaries are unaware of any
facts or circumstance, which might give rise to any of the foregoing.

8

--------------------------------------------------------------------------------


 
(g) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.
 
(h) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(i) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a Material Adverse Effect.
 
(j) Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by each Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.

9

--------------------------------------------------------------------------------


 
(k) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(l) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
(m) Employee Relations. To the best of the Company’s knowledge, neither the
Company nor any of its subsidiaries is involved in any labor dispute or, to the
knowledge of the Company or any of its subsidiaries, is any such dispute
threatened. None of the Company’s or its subsidiaries’ employees is a member of
a union and the Company and its subsidiaries believe that their relations with
their employees are good.
 
(n) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
(o) Environmental Laws. To the best of the Company’s knowledge, the Company and
its subsidiaries are (i) in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.
 
(p) Title. All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

10

--------------------------------------------------------------------------------



(q) Insurance. The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
(r) Regulatory Permits. The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(s) Internal Accounting Controls. The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries. Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
(u) Tax Status. Except as set forth in Schedule 3(u), the Company and each of
its subsidiaries has made and filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

11

--------------------------------------------------------------------------------


 
(v) Certain Transactions. Except as set forth in Section 3(v) and except for
arm’s length transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from third parties and other than the grant of stock options disclosed in
the SEC Documents, none of the officers, directors, or employees of the Company
is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(w) Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
(x) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(y) Registration Rights. Except as set forth in Schedule 3(y), other than each
of the Buyers, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company. There
are no outstanding registration statements not yet declared effective and there
are no outstanding comment letters from the SEC or any other regulatory agency.
 
(z) Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.
 
(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
12

--------------------------------------------------------------------------------


 
(bb) Reporting Status.  With a view to making available to the Buyer the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), (iii) the Company is not an issuer defined as a “Shell Company.”
For the purposes hereof, the term “Shell Company” shall mean an issuer that
meets the description defined in paragraph (i)(1)(i) of Rule 144.
 
(cc) Disclosure.  The Company has made available to the Buyer and its counsel
all the information reasonably available to the Company that the Buyer or its
counsel have requested for deciding whether to acquire the Securities.  No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Buyer at the Closing, or
any due diligence evaluation materials furnished by the Company or on behalf of
the Company, including without limitation, due diligence questionnaires, or any
other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.
 
(dd) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ee) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debentures and
the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Convertible Debentures in
accordance with this Agreement and the Convertible Debentures and its obligation
to issue the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants, in each case, is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
13

--------------------------------------------------------------------------------


 
(ff) The Company is indebted to First Community Bank (“FCB0”) pursuant to (i)
the Note and Security Agreement (the “First FCB Loan”) dated June 1, 2007 in the
principal amount of $500,000, and (ii) the Loan Agreement (the “Second FCB
Loan”) dated February 14, 2008 in the principal amount of $5,100,000. Nothing
contained in the First FCB Loan, the Second FCB Loan, or any documents or
instruments entered into in connection with each loan (collectively, the “FCB
Loan Documents”) prohibits the Company from consummating the transactions
contemplated herein and granting the liens granted pursuant to the Security
Documents, or the Company has obtained written consent of FCB for the same.
Except as set forth in Schedule 3(d)(iii), the Company is in good standing and
not in default under the FCB Loan Documents. The Company shall repay the First
FCB Loan by its maturity date of June 1, 2008, and upon such repayment, the lien
of FCB shall be released. Without the written consent of the Buyer, the Company
shall not incur any additional borrowings from FCB under the FCB Loan Documents
or otherwise from FCB. The Second FCB Loan is not secured by a pledge of any
assets of the Company and is not cross collateralized with the First FCB Loan.
 
(gg) The Company represents that (i) Texas Prototypes, Inc., a Texas
corporation, does not have any business, any assets, or any operations, and will
be dissolved, or if it is not dissolved, the Company shall cause it to become a
“Grantor” under the Security Documents, and (ii) all amount owed to Vertex
Financial LTD have been paid and its UCC-1 covering all assets of the Company
has been properly terminated.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to each Buyer
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Buyers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.
 
(c) Reporting Status. With a view to making available to the Buyer the benefits
of Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents, warrants, and covenants to the following:
 
(i) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;
 
(ii) from the date hereof until all the Securities either have been sold by the
Buyer, or may permanently be sold by the Buyer without any restrictions pursuant
to Rule 144, (the “Registration Period”) the Company shall file with the SEC in
a timely manner all required reports under section 13 or 15(d) of the Exchange
Act and such reports shall conform to the requirement of the Exchange Act and
the SEC for filing thereunder; and

14

--------------------------------------------------------------------------------


 
(iii) During the Registration Period, the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes,
provided however, the Company shall not use any of the proceeds to make any
early payments, redemptions, or pre-payments on loans to the Company secured by
a pledge of shares of James Von Ehr, II.
 
(e) Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Buyers a total of 100,000,000 shares for issuance upon
conversions of the Convertible Dentures, exercise of the Warrants, and upon
conversion of all prior warrants and debentures issued to the Buyer prior to the
date hereof (collectively, the “Share Reserve”). The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Convertible Debentures and the full
exercise of the Warrants. If at any time the Share Reserve is insufficient to
effect the full conversion of the Convertible Debentures or the full exercise of
the Warrants, the Company shall increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within ninety (90) days of such occurrence,
for the sole purpose of increasing the number of shares authorized. The
Company’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized. Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.
 
(f) Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Bulletin Board (which does not include the Pink Sheets LLC)
(“OTCBB”) (each, a “Primary Market”). The Company shall promptly secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.
 
(g) Fees and Expenses.
 
(i) The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.
 
15

--------------------------------------------------------------------------------


 
(ii) The Company shall place into escrow up to $550,000 upon the First Closing
directly from the proceeds of the Closing (the “Monitoring Fees,” and as
deposited into escrow, the “Escrow Funds”) which shall be used to fully and
completely compensate Yorkville Advisors, LLC (“Investment Manager”) for
monitoring and managing the purchase and investment made by YA Global
Investments, L.P. (“YA Global”) described herein, pursuant to the Investment
Manager’s existing advisory obligations to YA Global. The Company, Investment
Manager, and YA Global shall enter into an Escrow Agreement of even date
herewith in the form attached hereto as Exhibit D (the “Escrow Agreement”)
appointing an escrow agent (the “Escrow Agent”) to hold the Escrow Funds and to
periodically disburse portions of such Escrow Funds to the Investment Manager
from escrow in accordance with the terms of the Escrow Agreement. The Investment
Manager shall periodically receive portions of the Escrow Funds in accordance
with the Escrow Agreement until either: (1) the Escrow Funds shall have been
fully disbursed pursuant the Escrow Agreement or (2) the Securities shall have
been Fully Retired. “Fully Retired” shall mean that the Buyer shall have fully
disposed of all the Securities issued or issuable hereunder, shall no longer
have any investment in, or ownership of, any of the Securities, all amounts owed
to YA Global under the Transaction Documents shall have been paid, and the
Transaction Documents shall have been terminated. When the Securities are Fully
Retired, the remaining Escrow Funds shall be returned to the Company or
otherwise disbursed in accordance with the Escrow Agreement.
 
(iii) The Company shall pay a structuring and due diligence fee to Yorkville of
$110,000 which shall be paid directly from the proceeds of the First Closing.
The structuring and due diligence fee shall be nonrefundable and payable whether
or not any or all the Closings occurs. In addition, the Company shall pay all
Buyer’s actual outside counsel fees and expenses in connection with perfecting
the security interests granted to the Buyer in connection with this transaction
in an amount not to exceed $20,000 (“Outside Legal Fees”). In connection with
its obligations under this section, the Company shall deposit the sum of $20,000
with the Buyer which the Buyer shall use to pay Outside Legal Fees as bills are
received. In event that the Outside Legal Fees are less than $20,000, the Buyer
shall refund the unused balance to the Company upon determination that the work
of the outside counsel has been completed.
 
(h) Corporate Existence. So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, sale of all or substantially all of the Company’s
assets or any similar transaction or related transactions (each such
transaction, an “Organizational Change”) unless, prior to the consummation an
Organizational Change, the Company obtains the written consent of each Buyer. In
any such case, the Company will make appropriate provision with respect to such
holders’ rights and interests to insure that the provisions of this Section 4(h)
will thereafter be applicable to the Convertible Debentures.
 

16

--------------------------------------------------------------------------------


 
(i) Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.
 
(j) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
 
(k) Future Financing Transaction. Except for the Required Capital Raise, and
other than Excluded Securities (as defined in the Convertible Debentures), so
long as any Convertible Debentures are outstanding, the Company shall not,
without the prior written consent of the Buyer, (i) issue or sell shares of
Common Stock for consideration less than the Conversion Price (as defined in the
Convertible Debentures) in effect at the time of issuance, (ii) issue any
warrant, option, right, contract, call, or other security or instrument granting
the holder thereof the right to acquire Common Stock for consideration less than
the Conversion Price (as defined in the Convertible Debentures) in effect at the
time of issuance, (iii) enter into any security instrument granting the holder a
security interest in any or all assets of the Company, or (iv) file any
registration statement on Form S-8, except in connection with the registration
of Common Stock issued pursuant to a bona fide Approved Stock Plan (as defined
in the Convertible Debentures).
 
(l) Neither the Buyer(s) nor any of its affiliates have an open short position
in the Common Stock of the Company, and the Buyer(s) agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.

17

--------------------------------------------------------------------------------


 
(m) Rights of First Refusal. From the date of the First Closing until eighteen
(18) months thereafter, except for Excluded Securities (as defined in the
Convertible Debentures), if the Company intends to raise additional capital by
the issuance or sale of capital stock of the Company, including without
limitation shares of any class of common stock, preferred stock, options,
warrants or any other securities convertible or exercisable into shares of
common stock (whether the offering is conducted by the Company, underwriter,
placement agent or any third party) the Company shall be obligated to offer to
the Buyers such issuance or sale of capital stock, by providing in writing the
principal amount of capital it intends to raise and outline of the material
terms of such capital raise, prior to the offering such issuance or sale of
capital stock  to any third parties including, but not limited to, current or
former officers or directors, current or former shareholders and/or investors of
the obligor, underwriters, brokers, agents or other third parties.  The Buyers
shall have ten (10) business days from receipt of such notice of the sale or
issuance of capital stock to accept or reject all or a portion of such capital
raising offer.
 
(n) Lockup Agreements. On the date hereof, the Company shall obtain from each
officer and director a lockup agreement in the form attached hereto as Exhibit
C.
 
(o) Additional Registration Statements. Until the effective date of the initial
Registration Statement, the Company will not file a registration statement under
the Securities Act relating to securities that are not the Securities, other
than on Form S-8, without the consent of the Buyer which shall not be
unreasonably withheld.
 
(p) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10-KSB, 8-K, etc.) and other public disclosures made
by the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
(q) Disclosure of Transaction. Within four Business Days following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement, the form of the
Convertible Debenture, the form of Warrant and the form of the Registration
Rights Agreement) as exhibits to such filing.
 
(r) With respect to any and all contracts entered into by the Company’s
iPhotonics business unit after the date hereof relating to the development and
sale of optical network terminals or related products, such contracts shall
contain gross product margins satisfactory to the Buyer.  The Company will
deliver to Buyer within 5 days after the end of each calendar month a
certificate executed by two officers of the Company certifying that such
covenant contained in Section 4(r) has been satisfied, along with documents and
information necessary to demonstrate such compliance.
 
18

--------------------------------------------------------------------------------


 
(s) Milestones. As used herein, the term “Milestones” shall mean (i) the Company
shall have entered into a contract (or series of contracts) for the development
and sale of optical network terminals on terms that are satisfactory to the
Buyer in total value of contracts, counterparty, and gross product margins to
the Company and (ii) the Company shall have completed an equity raise resulting
in proceeds to the Company of at least $5,000,000 on terms no worse than the
proposed terms set forth on Schedule 4(s) attached hereto (the “Required Capital
Raise”). If the Company fails to achieve at least one of the Milestones on or
before October 15, 2008, then the Buyer shall have the right, in addition to any
other rights or remedies it may have under the Transaction Documents or
applicable law, to require the Buyer to sell the business or the assets of the
iPhotonics business unit before December 31, 2008 for consideration (i) of at
least $10,000,000, or (ii) if less than $10,000,000 than for at least the fair
market value considering the circumstances of the sale as determined by an
investment bank selected by the Company and satisfactory to the Buyer. The
Company shall apply at least 80% of the proceeds of any such sale directly from
the sale towards the redemption of the Convertible Debentures.
 
(t) Further Assurances. At any time or from time to time upon the request of the
Buyer, the Company will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as Buyer may
reasonably request in order to effect fully the purposes of the Transaction
Documents, including providing Buyer with any information reasonably requested
by it. In furtherance and not in limitation of the foregoing, the Company shall
take such actions as Buyer may reasonably request from time to time to ensure
that the obligations are secured by substantially all of the assets of Company
(subject to limitations contained in the Transaction Documents).
 
(u) Acknowledgment. The Company hereby acknowledges, confirms and agrees that as
of the date hereof, the Company is indebted to YA Global under the March 30,
2007 Debenture and December 13, 2007 Debenture in the outstanding principal
amount of $4,000,000 and $1,000,000 respectively, plus accrued and unpaid
interest thereon and such amounts are unconditionally owing by the Company to YA
Global, without offset, defense or counterclaim of any kind, nature or
description whatsoever. The Company further acknowledges, confirms and agrees
that: (a) each of the March 30, 2007 Debenture and December 13, 2007 Debenture,
and all the related documents to which it is a party have been duly executed and
delivered to YA Global by the Company, and each is in full force and effect as
of the date hereof, (b) the agreements and obligations of the Company contained
in such documents constitute the legal, valid and binding obligations of the
Company, enforceable against each in accordance with their respective terms, and
the Company has no valid defense to the enforcement of such obligations, and (c)
YA Global has and shall continue to have valid, enforceable and perfected liens
upon and security interests in the pledged property heretofore granted to YA
Global pursuant to the Security Agreement between the Company and YA Global
dated March 30, 2007 or otherwise granted to or held by YA Global (subject to
the first liens and security interests of First Bank of Canyon Creek as set
forth in Schedule 4.2 to said Security Agreement).

19

--------------------------------------------------------------------------------


 
5. TRANSFER AGENT INSTRUCTIONS.
 
(a) The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Convertible Debentures or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Convertible Debentures or exercise of the Warrants. The Company shall not change
its transfer agent without the express written consent of the Buyers, which may
be withheld by the Buyers in their sole discretion. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof (in the case of the Conversion Shares or Warrant Shares prior to
registration of such shares under the Securities Act) will be given by the
Company to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall promptly instruct its transfer agent to issue
one or more certificates or credit shares to the applicable balance accounts at
DTC in such name and in such denominations as specified by such Buyer to effect
such sale, transfer or assignment and, with respect to any transfer, shall
permit the transfer. In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend. Nothing in this Section 5
shall affect in any way the Buyer’s obligations and agreement to comply with all
applicable securities laws upon resale of Conversion Shares. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a) Each Buyer shall have executed the Transaction Documents and delivered them
to the Company.
 
(b) The Buyer(s) shall have delivered to the Company the Purchase Price for the
Convertible Debentures and Warrants in the respective amounts as set forth next
to each Buyer as set forth on Schedule I attached hereto, minus any fees to be
paid directly from the proceeds the Closings as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.
 
(c) The representations and warranties of the Buyer(s) shall be true and correct
in all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.
 
20

--------------------------------------------------------------------------------


 
7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of the Buyer(s) hereunder to purchase the Convertible
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:
 
(i) The Company shall have executed the Transaction Documents and delivered the
same to the Buyers.
 
(ii) The Common Stock shall be authorized for quotation or trading on the
Primary Market, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the First Closing Date
 
(iv) The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures and Warrants in the respective amounts set forth opposite
each Buyer’s name on Schedule I attached hereto.
 
(v) The Buyers shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers.
 
(vi) The Company shall have provided to the Buyers a true copy of a certificate
of good standing evidencing the formation and good standing of the Company from
the secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a recent date.
 
(vii) The Company shall have delivered to the Buyers a certificate, executed by
the Secretary of the Company and dated as of the First Closing Date, as to (i)
the resolutions consistent with Section 3(c) as adopted by the Company's Board
of Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the First Closing.
 
(viii) The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.
 
21

--------------------------------------------------------------------------------


 
(ix) The Company shall have created the Share Reserve.
 
(x) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
(b) The obligation of the Buyer(s) hereunder to accept the Convertible
Debentures at the Second Closing is subject to the satisfaction, at or before
the Second Closing Date, of each of the following conditions, provided that
these conditions are for the Buyer’s sole benefit and may be waived by the Buyer
at any time in its sole discretion:
 
(i) The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Second
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Second Closing Date.
 
(iii) The Company shall have executed and delivered to the Buyers the
Convertible Debentures and Warrants in the respective amounts set forth opposite
each Buyers name on Schedule I attached hereto.
 
(iv) The Buyers shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers.
 
(v) The Company shall have and its depository institutions shall have entered
into deposit account agreements with respect to each of the Company’s deposit
accounts in accordance with the Security Documents.
 
(vi) No event of default shall have occurred.
 
(vii) The Company shall have certified, in a certificate executed by two
officers of the Company and dated as of the Second Closing Date, that all
conditions to the Second Closing have been satisfied.
 
(c) The obligation of the Buyer(s) hereunder to accept the Convertible
Debentures at the Third Closing is subject to the satisfaction, at or before the
Third Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:
 
22

--------------------------------------------------------------------------------


 
(i) The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Third
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Third Closing Date.
 
(iii) The Company shall have executed and delivered to the Buyers the
Convertible Debentures and Warrants in the respective amounts set forth opposite
each Buyers name on Schedule I attached hereto.
 
(iv) The Company shall have achieved the at least one of the Milestones.
 
(v) The Buyers shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers.   
 
(vi) No event of default shall have occurred.
 
(vii) The Company shall have certified, in a certificate executed by two
officers of the Company and dated as of the Third Closing Date, that all
conditions to the Third Closing have been satisfied.
 
8. INDEMNIFICATION.
 
(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
23

--------------------------------------------------------------------------------


 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto. To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
9. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
24

--------------------------------------------------------------------------------


 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein
except for the letter agreement between the Buyer and the Company of even date
herewith, and this Agreement and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
TXP Corporation
 
1299 Commerce Drive
 
Richardson, Texas 75081
 
Attention: Michael Shores
 
Telephone:   (214) 575-9300
 
Facsimile:    (214) 575-9314
   
With a copy to:
Hodgson Russ LLP
 
1540 Broadway, 24th Floor
 
New York, NY 10036
 
Attention: Eric Pinero, Esq.
 
Telephone:      (212) 751-4300
 
Facsimile:        (212) 751-0928

 
If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

25

--------------------------------------------------------------------------------


 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival. Unless this Agreement is terminated under Section 9(l), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.
 
(j) Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).
 
(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Termination. In the event that the First Closing shall not have occurred
with respect to the Buyers on or before five (5) business days from the date
hereof due to the Company’s or the Buyer’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above (other than the amounts set forth in Section 4(g)(ii)).
 
(m) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.
 
26

--------------------------------------------------------------------------------


 
(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
COMPANY:
TXP CORPORATION
   
By:
/s/ Michael C. Shores
Name:   
Michael C. Shores
Title:
Chief Executive Officer

 
28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


BUYERS:
YA GLOBAL INVESTMENTS, L.P.
   
By:
Yorkville Advisors, LLC 
Its:
Investment Manager
   
By: 
/s/ Gerald Eicke
Name:   
Gerald Eicke
Its:
Managing Partner

 
29

--------------------------------------------------------------------------------




SCHEDULE I
 
SCHEDULE OF BUYERS



(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
 
(7)
 
(8)
 
Buyer
 
Subscription Amount
 
Number of Warrant Shares
 
Legal Representative’s
Address and Facsimile
Number
     
First Closing
 
Second Closing
 
Third Closing
 
First Closing
 
Second Closing
 
Third Closing
                                     
YA Global Investments, L.P.
 
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands
 
$
3,000,000
 
$
1,500,000
 
$
1,250,000
   
8,870,000
   
4,430,000
   
3,700,000
   
David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
 

 

--------------------------------------------------------------------------------


 
LOCKUP AGREEMENT
 
Pursuant to the Securities Purchase Agreement between TXP Corporation (the
“Company”) and YA Global Investments, L.P. (the “Buyer”) dated May __, 2008, the
undersigned hereby agrees that for a period commencing on May __, 2008 and
expiring on the date 30 days after the date that all amounts owed to under the
Convertible Debenture issued pursuant to such Securities Purchase Agreement have
been repaid, without the prior consent of the Buyer (the “Lock-up Period”), he,
she or it will not, directly or indirectly, issue, offer, agree or offer to
sell, sell, grant an option for the purchase or sale of, transfer, pledge,
assign, hypothecate, distribute or otherwise encumber or dispose of any
securities of the Company, including common stock or options, rights, warrants
or other securities underlying, convertible into, exchangeable or exercisable
for or evidencing any right to purchase or subscribe for any common stock
(whether or not beneficially owned by the undersigned), or any beneficial
interest therein (collectively, the “Securities”) except in accordance with the
volume limitations set forth in Rule 144(e) of the General Rules and Regulations
under the Securities Act of 1933, as amended.
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.
 
Dated: _______________, 2008


Signature
 
_______________________________
Name: _____________________________________
Address:____________________________________
City, State, Zip Code:__________________________
 
________________________________
Print Social Security Number
or Taxpayer I.D. Number

 

--------------------------------------------------------------------------------


 